— In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mullen, J.), entered January 13, 1988, which denied the application and confirmed the award.
Ordered that the judgment is affirmed, with costs to the respondent Aetna Casualty & Surety Co.
The petitioner failed to establish that its rights were prejudiced by the alleged failure to follow the proper procedure prior to the commencement of the arbitration hearing when an arbitrator died and was replaced (see, CPLR 7511 [b] [1] [iv]; Matter of Cross Props. [Gimbel Bros.], 15 AD2d 913, affd 12 NY2d 806). Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.